Case 4:18-cv-00173-JHM-HBB Document 86 Filed 11/16/20 Page 1 of 5 PageID #: 777




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                OWENSBORO DIVISION

 CIVIL ACTION NO. 4:18-CV-00173-JHM

 BONNIE REYNOLDS                                                                    PLAINTIFF

 V.

 DOLLAR GENERAL CORPORATION;
 DOLLAR GENERAL PARTNERS;
 DG STRATEGIC VI, LLC;
 NATIONAL MERCHANDISING OF AMERICA, INC.;
 MANN CONSTRUCTION, INC.;
 BUDGET ELECTRIC, LLC;
 NATIONAL RESETS & REMODELS, LLC                                                  DEFENDANT

                               MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Defendant Mann Construction, Inc.’s Motion for

 Summary Judgment. [DN 67]. Fully briefed, this matter is ripe for decision. For the following

 reasons, Defendant’s Motion for Summary Judgment is DENIED without prejudice.

                                        I. BACKGROUND

        According to the Second Amended Complaint, Plaintiff Bonnie Reynolds was injured by

 a falling shelving unit as she walked into a Dollar General store in Owensboro, Kentucky. [DN

 32 ¶¶ 11–12]. The store was under construction at the time, and several contractors were

 performing work on the building. [Id. at ¶¶ 21–23]. Plaintiff sued Dollar General Corporation,

 its subsidiaries, and four contractors or subcontractors who performed construction work,

 asserting negligence. [Id. at ¶ 21]. Defendant Mann Construction, Inc. (“Mann Construction”)

 was one of the contractors. [Id.].

        Mann Construction now moves for summary judgment. [DN 67]. It claims that its

 remodel work on the Dollar General store was limited to certain types of maintenance, electrical,



                                                1
Case 4:18-cv-00173-JHM-HBB Document 86 Filed 11/16/20 Page 2 of 5 PageID #: 778




 and flooring work, and it was not responsible for the shelving units that caused Plaintiff’s

 injuries. [Id. at 2]. In response, Plaintiff asks the Court to deny or defer the motion until the end

 of discovery, pursuant to Rule 56(d) of the Federal Rules of Civil Procedure. [DN 74]. In

 support, Plaintiff provides an affidavit stating that the coronavirus pandemic delayed Plaintiff’s

 ability to conduct discovery. [DN 74-1]. Plaintiff was hospitalized with COVID-19 and her

 counsel’s office closed for two weeks in July after a staff member tested positive for COVID-19.

 [DN 74 at 3–4, DN 74-1 at ¶¶ 6–7].

                                     II. STANDARD OF REVIEW

        Before the Court may grant a motion for summary judgment, it must find that there is no

 genuine dispute as to any material fact and that the moving party is entitled to judgment as a

 matter of law. FED. R. CIV. P. 56(a). The moving party bears the initial burden of specifying the

 basis for its motion and identifying that portion of the record that demonstrates the absence of a

 genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Once the

 moving party satisfies this burden, the nonmoving party thereafter must produce specific facts

 demonstrating a genuine issue of fact for trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

 247–48 (1986).

        Although the Court must review the evidence in the light most favorable to the

 nonmoving party, the nonmoving party must do more than merely show that there is some

 “metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio

 Corp., 475 U.S. 574, 586 (1986). Instead, the Federal Rules of Civil Procedure require the

 nonmoving party to present specific facts showing that a genuine factual issue exists by “citing

 to particular parts of materials in the record” or by “showing that the materials cited do not

 establish the absence . . . of a genuine dispute.” FED. R. CIV. P. 56(c)(1). “The mere existence of



                                                  2
Case 4:18-cv-00173-JHM-HBB Document 86 Filed 11/16/20 Page 3 of 5 PageID #: 779




 a scintilla of evidence in support of the [nonmoving party’s] position will be insufficient; there

 must be evidence on which the jury could reasonably find for the [nonmoving party].”

 Anderson, 477 U.S. at 252.

                                         III. DISCUSSION

        Mann Construction moves for summary judgment on the basis that it had no control over

 the shelving that allegedly caused Plaintiff’s injuries. Plaintiff does not dispute the merits of

 Mann Construction’s argument—she instead asks the Court to deny or defer ruling on the

 summary judgment motion until she can conduct discovery. FED. R. CIV. P. 56(d)(2).

        Rule 56(d) provides that if a nonmovant “shows by affidavit or declaration that, for

 specified reasons, it cannot present facts essential to justify its opposition, the court may: (1)

 defer considering the motion or deny it; (2) allow time to obtain affidavits or declarations or to

 take discovery; or (3) issue any other appropriate order.” FED. R. CIV. P. 56(d). “The burden is

 on the party seeking additional discovery to demonstrate why such discovery is necessary.”

 Summers v. Leis, 368 F.3d 881, 887 (6th Cir. 2004) (citing Wallin v. Norman, 317 F.3d 558, 564

 (6th Cir. 2003)). While the nonmoving party usually must file a formal Rule 56 affidavit that

 states “the materials [it] hopes to obtain with further discovery,” id., the Sixth Circuit has

 recognized Rule 56(d) is satisfied if the party “complie[s] with the substance and purpose of

 Rule 56(d)” by “inform[ing] the district court of [the] need for discovery prior to a decision on

 the summary judgment motion.” Moore v. Shelby Cty., 718 F. App’x 315, 319 (6th Cir. 2017)

 (quoting Abercrombie & Fitch Stores, Inc. v. Am. Eagle Outfitters, Inc., 280 F.3d 619, 627 (6th

 Cir. 2002)). In Moore, the Sixth Circuit concluded that a plaintiff made a sufficient request for

 additional discovery when she argued for additional discovery in a summary judgment motion

 but did not file a Rule 56(d) affidavit. Id. Granting summary judgment simply because the



                                                 3
Case 4:18-cv-00173-JHM-HBB Document 86 Filed 11/16/20 Page 4 of 5 PageID #: 780




 plaintiff did not file a “redundant” Rule 56(d) affidavit, the court held, would “unduly exalt form

 over substance.” Id.

        Here, the Plaintiff went further than the plaintiff in Moore—she actually filed a Rule

 56(d) affidavit. [DN 74-1]. While the affidavit does not explicitly state the materials she hopes

 to obtain with additional discovery, the answer appears obvious: information about Mann

 Construction’s control over the shelving unit that injured her. Granting summary judgment

 because Plaintiff failed to include that detail would “unduly exalt form over substance.” See

 Moore, 718 F. App’x at 719.

        Further, it is well-settled in the Sixth Circuit that “when the parties have no opportunity

 for discovery . . . ruling on a summary judgment motion is likely to be an abuse of discretion.”

 CenTra, Inc. v. Estrin, 538 F.3d 402, 420 (6th Cir. 2008) (citing Ball v. Union Carbide Corp.,

 385 F.3d 713, 719 (6th Cir. 2004)). In Moore, the court reversed a district court’s grant of

 summary judgment because the defendant moved for summary judgment only eight days after

 discovery opened. 718 F. App’x at 320. The court stated that such early grants of summary

 judgment “are extraordinary and not the norm,” because “before a district court tests a party’s

 evidence, the party should have the opportunity to develop and discover the evidence.” Id.

        The parties in this case held the scheduling conference on March 17—right at the

 beginning of the coronavirus pandemic. At the beginning of July, the parties agreed to extend

 discovery “due to delays caused by the coronavirus pandemic.” [DN 64]. Mann Construction

 moved for summary judgment twenty-eight days later, with six months left in discovery. While

 Plaintiff had some opportunity for discovery prior to the summary judgment motion, she did not

 have a sufficient opportunity to “develop and discover the evidence.” Moore, 718 F. App’x at

 320. Mann Construction’s summary judgment motion was premature.



                                                 4
Case 4:18-cv-00173-JHM-HBB Document 86 Filed 11/16/20 Page 5 of 5 PageID #: 781




                                        IV. CONCLUSION

        For the reasons set forth above, IT IS HEREBY ORDERED that Defendant Mann

 Construction, Inc.’s Motion for Summary Judgment [DN 67] is DENIED without prejudice.

 Defendant can renew its motion at the close of discovery.




                                                                    November 13, 2020




 cc:    Counsel of Record




                                                5
